PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Netskope, Inc.
Application No. 16/408,215
Filed: 9 May 2019
For: Small-Footprint Endpoint Data Loss Prevention (DLP)

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed May 31, 2022, which is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications.1  

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is DISMISSED.

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of a prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. 

A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not satisfy requirement (3) as discussed below. 

First, applicant incorrectly used Form PTO/SB/445 for filing the present petition. Form PTO/SB/445 is for use only with a petition to accept an unintentionally delayed claim of benefit of a prior-filed provisional application. The unintentional delay statement on Form PTO/SB/445 includes only the language provided in 37 CFR 1.78(c)(3) (i.e., “The entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional). As applicant is petitioning for the acceptance of unintentionally delayed claims for the benefit of both a prior-filed provisional application and nonprovisional application, on renewed petition, applicant must provide an unintentional statement in accordance with both 37 CFR 1.78(c)(3) and 1.78(e)(3) (i.e., The entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.).

Second, the Office reminds applicant that the Director may require additional information where there is a question whether the delay was unintentional. In particular, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  
 
In this instance, the present petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) was filed more than two years after the date the benefit claims were due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Details of particular relevance are: (1) the cause of applicant’s failure to file the benefit claims timely; (2) how and when (approximate date) the failure to file the benefit claims timely was discovered; and (3) and the reason for the delay between discovery of the failure to file the benefit claims timely and the filing of the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e). Applicant should provide relevant dates and identify responsible parties where appropriate. See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional. 

Third, 37 CFR 1.312 no longer permits filing an amendment after the date the issue fee is paid. Therefore, any renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) must be accompanied by a petition under 37 CFR 1.313 to withdraw from issue, a request for continued examination (RCE), and the fee set forth 37 CFR 1.17(e) as a condition for entry of the delayed benefit claims. No additional fee petition fee under 37 CFR 1.17(m) is required when filing the renewed petition.

If this application issues as a patent before a renewed petition is filed, or a decision is reached on a renewed petition, applicant must submit a completed certificate of correction form (SB/44) setting forth the desired benefit claims, and a certificate of correction fee set forth in 37 CFR 1.20(a) in addition to the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e). No additional fee petition fee under 37 CFR 1.17(m) is required when filing the renewed petition.

Further correspondence with respect to this matter should delivered by one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web 
Doc Code PET.OP

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        	


    
        
            
        
            
        
            
    

    
        1 Page 3 of Petition Form PTO/SB/445 states, “Note: This form is for unintentionally delayed benefit claims to provisional application(s) only.” (emphasis added). No USPTO form currently exists for filing a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delay claims for the benefit of both prior-filed provisional applications and nonprovisional applications concurrently.